DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are generic to the following disclosed patentably distinct species:
Species I (Figs. 1 and 2): This embodiment features a bone implant with a polyaxial tulip head and a substantially triangular wedge base with rounded corners.
Species II (Figs. 3 and 4): This embodiment features a bone implant with a threaded rod and nut located at its head and a substantially triangular wedge with rounded corners at its base.
Species III (Figs. 5 and 6): This embodiment features a bone implant with a polyaxial tulip head and a substantially triangular wedge base with one sharp corner.
Species IV (Figs. 7 and 8): This embodiment features a bone implant with a threaded rod and nut located at its head and a substantially triangular wedge with one sharp corner at its base.
Species V (Figs. 9 and 10): This embodiment features a bone implant with a polyaxial tulip head and a substantially square wedge base with rounded corners.
Species VI (Figs. 11 and 12): This embodiment features a bone implant with a threaded rod and nut located at its head and a substantially square wedge with rounded corners at its base.
Species VII (Figs. 13 and 14): This embodiment features a bone implant with a polyaxial tulip head and a substantially square wedge base with rounded corners, wherein the neck that joins the tulip head to the base is a narrow neck.
Species VII (Figs. 15-17): This embodiment features a bone implant with a polyaxial tulip head and a substantially square wedge base with rounded corners, wherein the neck that joins the tulip head to the base is a narrow neck held in place via a pin extending through the base.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require separate fields of search (classification and/or text searches).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY J LANE whose telephone number is (571)272-0720.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/H.J.L./Examiner, Art Unit 3773                                                                                                                                                                                                        


/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773